Citation Nr: 9903239	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-51 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for jungle rot.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for impotency on a 
direct and/or secondary basis.

5.  Entitlement to service connection for a bladder condition 
on a direct and/or secondary basis.  

6.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

7.  Entitlement to an increased evaluation for superficial 
scars, residuals of shell fragment wounds (SFW) of the left 
ankle, currently evaluated as 10 percent disabling.  

8.  Entitlement to an increased (compensable) evaluation for 
residuals of a circumcision with scars resulting from skin 
graft and no loss of creative organ shown.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to 
March 1968.  This appeal arises from an October 1996 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which, amongst 
other things, granted service connection for PTSD, evaluated 
as 30 percent disabling, effective August 1996, and denied an 
increased evaluation for residuals of SFW of the left ankle, 
evaluated as 10 percent disabling 	and residuals of 
circumcision with scars resulting from skin graft and no loss 
of creative organ shown, evaluated as noncompensable.  The RO 
also determined that the claim for service connection for 
jungle rot was not well grounded.  

In August 1997, the veteran filed a claim for an increased 
evaluation for PTSD.  He also claimed entitlement to service 
connection for a knee condition, bilateral hearing loss, a 
bladder condition and impotency.  By rating decision of 
September 1997, service connection for a bladder condition, 
knee disability, impotency, hearing loss and jungle rot was 
denied.  Increased evaluations for PTSD, superficial scars, 
residuals of SFW of the left ankle and residuals of 
circumcision with scars from skin graft and no loss of 
creative organ were also denied.  

Entitlement to service connection for jungle rot, hearing 
loss and a left knee disability will be the subject of this 
decision.  The other issues of service connection for a 
bladder condition, impotency and increased evaluations for 
residuals of a circumcision, superficial scars and PTSD are 
the subject of a remand.  

In his substantive appeal of November 1997, the veteran 
raised the issue of a total rating for compensation purposes 
based on individual unemployability.  The RO has not 
considered this claim and it is referred thereto for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's claims that he has bilateral hearing loss, 
jungle rot and a left knee condition as a result of service 
is not accompanied by any medical evidence to support those 
allegations.  

2.  The claims for service connection for bilateral hearing 
loss, jungle rot and a left knee condition are not plausible.  


CONCLUSION OF LAW

The veteran's claims for entitlement to service connection 
for bilateral hearing loss, jungle rot and a left knee 
condition are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R.§ 3.385 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issues of entitlement to 
service connection for bilateral hearing loss, jungle rot and 
a left knee condition is whether the veteran has presented 
well-grounded claims.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  
For the reasons discussed below, the Board finds that the 
veteran has not presented well-grounded claims for 
entitlement to service connection for bilateral hearing loss, 
jungle rot or a left knee condition.  

Background

Service medical records show that the veteran entered active 
duty with no complaints, findings or diagnosis of hearing 
loss, jungle rot or left knee disability.  His ears, skin and 
lower extremities were described as normal.  His enlistment 
examination revealed a decibel loss of 25 at 4000 hertz in 
the left ear.  There was no decibel loss greater than 15 at 
any other hertz in the left ear.  Decibel losses no greater 
than 10 were noted in the right ear.  On separation 
examination of February 1968, he had decibel losses to 
4000 hertz no greater than 15 in his left ear and no more 
than 10 in his right ear.  There were no findings, treatment 
or diagnoses of ear or left knee problems.  There was also no 
diagnosis of jungle rot.  Clinical evaluation of the ears, 
skin and lower extremities proved normal.  

In March 1990, the veteran underwent a VA Agent Orange 
examination.  The examiner found the veteran to be hard of 
hearing.  He did not specify any test performed.  

The veteran was seen on an outpatient basis by VA in 
August and September 1996.  In August 1996, he complained of 
left knee discomfort of a 10 year duration.  He indicated 
that he was taking three Tylenol per day.  Physical 
examination revealed that his left knee was swollen.  He had 
a full range of motion at all joints.  Muscle strength was 
5/5 at the upper and lower extremities.  Deep tendon reflexes 
were 2+ at the upper and lower extremities.  X-ray of the 
left knee showed no fractures.  The diagnosis was left knee 
osteoarthritis.  In September  1996, he continued to complain 
of left knee pain.  Physical examination of the left knee 
revealed a normal range of motion with no tenderness.  The 
joint was stable.  There was no erythema or effusion.  The 
pertinent assessment was left knee pain.  

In November 1996, VA received a notice of disagreement (NOD) 
from the veteran indicating, in pertinent part, that he was 
treated for jungle rot on his toes while in Vietnam.  He 
maintained that the problem had grown worse (sporadic) and 
that at times, he could not bear to wear shoes.  

In August 1997, the veteran was seen in the VA outpatient 
treatment clinic.  He complained of left knee and lower leg 
pain.  Physical examination showed bony enlargement in the 
left knee consistent with degenerative joint disease.  There 
was tenderness of the medial aspect.  The assessment was 
degenerative joint disease of the left knee.  He was told to 
use an ace wrap to the knee and warm baths.  

Under applicable criteria, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991).  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Analysis

It is the veteran's contention that he has hearing loss, 
jungle rot and a left knee condition as a result of service. 
However, the medical evidence of record does not support 
these contentions.  As noted above, to sustain a well-
grounded claim, the veteran must satisfy three elements.  
First, there must be competent evidence of a current 
disability (a medical diagnosis).  Here, there is no evidence 
that demonstrates that the veteran currently has a hearing 
loss disability under 38 C.F.R. § 3.385.  The only indication 
that the veteran had hearing loss was a March 1990 Agent 
Orange examination wherein the examiner indicated that the 
veteran was hard of hearing.  However, there was no 
indication that any specific testing was performed as 
required via an Agent Orange examination.  Nor is there any 
evidence that he presently has jungle rot.  Moreover, the 
veteran has not presented medical or lay evidence of either 
of these alleged disabilities in service.  The only 
indication that the veteran had hearing loss or jungle rot in 
or associated with service was the veteran's own statements 
of such.  This assertion is not supported by the medical 
evidence. It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  (See also 
Moray v. Brown, 5 Vet.App. 21 (1993) wherein the United 
States Court of Veterans Appeals (Court) commented that lay 
assertions of medical causation will not suffice initially to 
establish a well-grounded claim).  Accordingly, his claims 
for service connection for hearing loss and jungle rot are 
not plausible and there are no bases to find them well-
grounded.  

As to the issue of service connection for a left knee 
condition, the veteran must first show competent evidence of 
a current disability (a medical diagnosis).  Here, the 
evidence demonstrates that the veteran currently has a left 
knee disability.  He has been diagnosed with osteoarthritis 
of the left knee by a VA examiner in 1996.  Accordingly, he 
has satisfied the first element of a well-grounded claim. 

The second element necessary to establish a well-grounded 
claim requires evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence. umed to be of service onset.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
In the present case, the veteran has presented no medical or 
lay evidence of a left knee condition in service.  The first 
medical evidence indicative of a left knee disability was in 
1996, in a VA outpatient treatment report. The veteran has 
not satisfied the second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a left knee disability caused 
as a result of service is the veteran's own assertion.  While 
he is certainly competent to provide statements regarding the 
occurrence of events in service such as injury of his knee or 
shrapnel to the area, see Grottveit v. Brown, 5 Vet.App. 91 
(1993), there is no indication in the record that he has the 
medical expertise necessary to proffer the conclusion that 
his current left knee condition is related to service.  This 
assertion is not supported by the medical evidence.  It is 
well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  (See also Moray v. Brown, 5 Vet.App. 21 
(1993) wherein the Court commented that lay assertions of 
medical causation will not suffice initially to establish a 
well-grounded claim). Additionally, the veteran alleges that 
his physician indicated that his left knee condition may be 
the result of shrapnel sustained to his left leg in service.  
However, a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

In the absence of evidence of a left knee condition in 
service, the veteran's claim for service connection for a 
left knee condition is not plausible, and therefore not well 
grounded.  


ORDER

Service connection for hearing loss, jungle rot and a left 
knee disability is denied.  


REMAND

The veteran also claims that he has impotency and a bladder 
condition as a result of his active service.  He relates that 
these conditions were a result of surgery he underwent in 
service.  He also argues, in the alternative, that these 
disabilities are secondary to his circumcision with scars 
resulting from skin grafts.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1998).  

The record reflects that these claims were considered on a 
direct basis but were not evaluated as secondary to the 
circumcision scars.  The veteran testified at a Board of 
Veterans' Appeals (Board) hearing in May 1992 in connection 
with an earlier appeal.  At that hearing, he indicated, in 
pertinent part, that his children were all adopted, that he 
was impotent and had not had an erection for years, and that 
he passed blood in his urine.  Although the veteran has been 
told that his claims for service connection for these two 
disabilities were not well-grounded, he was not told what 
evidence he was required to present to establish a well-
grounded claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  The issue of entitlement to service connection for 
the aforementioned conditions seems to be "inextricably 
intertwined" with the issue of secondary service connection 
for impotency and a bladder condition.  Harris v. Derwinski, 
1 Vet.App. 180 (1991).  Since the RO is required to decide 
the veteran's claim on a secondary basis, it should indicate 
to the veteran what evidence is necessary to well ground the 
claims on a direct basis and provide him the opportunity to 
make his claims on both a direct and secondary basis.  
`
Additionally, the veteran asks for increased evaluations for 
his service-connected PTSD, SFW scars of the left ankle, and 
residuals of circumcision scars.  He also requested a 
personal hearing before the RO in November 1997, as noted in 
the cover sheet to the veteran's substantive appeal, as 
submitted by his representative.  There is no indication that 
this hearing was ever held.  

Finally, the veteran submitted a letter to VA in May 1998, 
that he was hospitalized for his service-connected PTSD in 
May 1998.  Those records have not been obtained and 
associated with the claims folder.  

Based on the foregoing, additional development is necessary.  
These issues are REMANDED to the RO for the following:

1.  The veteran should be instructed as 
to what evidence is necessary to 
establish a well-grounded claim for 
service connection for impotence and/or a 
bladder condition.  The veteran should 
also be given an opportunity to submit a 
statement from his physician or any other 
medical professional, indicating that his 
service-connected circumcision caused his 
impotence and/or bladder condition.  In 
this regard, the veteran should be 
advised that in order to establish a 
well-grounded claim for service 
connection on a secondary basis, he must 
submit medical evidence supporting his 
contention of a cause and effect 
relationship between his circumcision and 
the development of his impotence and/or 
bladder condition.  

2.  In the event well-grounded claims for 
secondary service connection for 
impotence and/or a bladder condition for 
secondary service connection are 
submitted, the RO should undertake any 
additional action necessary, including 
according the veteran a VA examination 
that addresses the contended causal 
relationship.  

3.  The veteran should be afforded a VA 
urology examination to determine the 
nature and severity of his service-
connected residuals of a circumcision.  
All indicated studies deemed necessary by 
the examiner should be performed.  The 
examiner should also indicate whether his 
scars are painful and tender, poorly 
nourished with repeated ulceration or 
limit the function of the part of his 
body affected by the scars.  The claims 
folder must be made available to the 
examiner prior to the examination of the 
veteran so that the examiner may review 
pertinent aspects of the veteran's 
medical history.

4.  The veteran should be afforded a VA 
orthopedic examination of his left ankle.  
All indicated studies, including range of 
motion studies and x-ray examination 
should be performed.  The examiner should 
state whether the veteran's left ankle 
scars are painful, tender or limit 
function of the left ankle.  The examiner 
should note any limitation of function, 
weakened movement, excess fatigability, 
incoordination, and pain with use due to 
the service-connected left ankle.  The 
extent to which these factors affect 
limitation of motion should be reported, 
if possible.  The claims folder must be 
made available to the examiner prior to 
the examination of the veteran so that 
the examiner may review pertinent aspects 
of the veteran's medical history.

5.  The RO should request the veteran to 
provide it with information regarding any 
evidence of current or past treatment for 
PTSD, including his May 1998 VA 
hospitalization that has not already been 
made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).

6.  After obtaining records from all 
sources identified by the veteran, VA and 
private, the veteran should be scheduled 
for a VA psychiatric examination.  The 
examiner should be asked to review the 
claims folder and a copy of this remand, 
examine the veteran, and provide opinions 
material to the rating criteria.  In 
other words, questions relating to the 
degree to which the veteran's PTSD 
affects his interpersonal relationships, 
initiative, flexibility, reliability, and 
ability to obtain and engage in gainful 
employment should be addressed.  All 
indicated tests, including appropriate 
psychological studies with applicable 
subscales, should be conducted.  To the 
extent feasible, the examiner should 
indicate whether the veteran's PTSD is 
severe enough either to interfere with 
his social and occupational functioning 
or to require continuous medication; 
whether his symptoms are controlled by 
continuous medication; whether his 
symptoms decrease work efficiency 
continuously, occasionally, or only 
during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory 
loss and, if so, whether it is of the 
short- or long-term memory and whether it 
is mild (relating to names, directions, 
or recent events) or more severe 
(relating to one's own name, one's own 
occupation, or the names of close 
relatives); and whether the condition is 
manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in 
understanding complex commands, impaired 
judgment and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals 
that interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide a Global Assessment of 
Functioning Scale score due to PTSD and 
an explanation of the score's meaning in 
relation to the schedular rating 
criteria.  The examiner should then 
indicate whether the veteran is 
employable.  A complete rationale for 
each opinion expressed must be provided.  

7.  The veteran should be provided the 
opportunity to testify at a personal 
hearing before a hearing officer at the 
RO.  

8.  The RO should reconsider the claims 
on appeal, including, as appropriate, the 
application of 38 U.S.C.A. § 1154(b), as 
requested.  In the event that the actions 
taken by the RO remain adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which contains citations and 
explanations of the pertinent regulatory 
criteria, as well as detailed reasons and 
bases for the decision reached.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this case.  The veteran need take no 
action until advised.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 14 -


